COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
GARY KEEN,                                                      )                     No. 
08-02-00152-CR
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                   Criminal District Court 3
                                                                              )
THE STATE OF TEXAS,                                     )                    of Dallas County, Texas
                                                                              )
Appellee.                           )                       (TC# F-0200060-RJ)
 
O
P I N I O N
 
Gary
Keen appeals his conviction for two counts of sexual assault of a child,
enhanced.  Appellant waived his right to
a jury and entered an open plea of  guilty to both offenses.  He was duly admonished by the court that the
offenses were second degree felonies with a range of punishment, if enhanced,
from 5 to 99 years or life, and a fine. 
He was sentenced to life with the charges to run concurrently.  




Appellant=s court-appointed counsel has filed a
brief in which she has concluded the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might
arguably support the appeal.  See High
v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson
v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We
have carefully reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.  The judgment is affirmed.
 
December 5, 2002
                                                                         
ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)